Citation Nr: 0414697	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired variously diagnosed skin disorder, claimed 
as the result of exposure to Agent Orange herbicide.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty in the United States Air Force 
from December 1960 to April 1964, which included a tour of 
duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied reopening the previously denied claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed skin disorder as secondary to Agent 
Orange herbicide exposure, and an increased evaluation for 
PTSD.  

The sworn testimony of the veteran and his spouse was 
obtained in September 2003 at a hearing before the 
undersigned Veterans' Law Judge sitting at the RO (Travel 
Board hearing), and a transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to reopen 
and substantiate his claim and petition on appeal, explained 
to him who was responsible for submitting such evidence, and 
obtained and fully developed all evidence necessary for an 
equitable disposition of the issues on appeal.  

2.  In an unappealed rating decision of July 1999 the RO 
found that no new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired variously diagnosed skin disorder, claimed 
as a result of exposure to Agent Orange herbicide.  

3.  Evidence submitted since the July 1999 rating decision is 
not new but cumulative and redundant, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  

4.  PTSD is productive of impairment which results in no more 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily with routine behavior, 
self-care and conversation normal.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1999 rating decision, 
wherein the RO denied reopening a claim of entitlement to 
service connection for a chronic acquired variously diagnosed 
skin disorder, claimed as the result of Agent Orange 
herbicide exposure, is not new and material, and the 
veteran's claim for that benefit has not been reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160(d), 20.1103 
(2003).  

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 
5107A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9433 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000(VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA, and that the Board's 
decision to proceed in adjudicating the claims on appeal does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The CAVC also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 
3.159(b) and Quartuccio, supra: (1) notice of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  Id. 
at 422.  

In this case, the veteran filed his PTSD claim and petition 
to reopen a claim of service connection for a skin disorder 
in September 2001.  The RO issued notice to the veteran of 
VA's duty to assist and other VCAA responsibilities in a 
letter dated in January 2002, prior to any adjudication of 
these claims.  As such, the timing of the notice comports 
with the CAVC's holding in Pelegrini, supra. 

Specifically, the January 2002 letter advised the veteran of 
his need to identify or submit evidence that his PTSD had 
increased in severity, of his need to submit new and material 
evidence to reopen his claim of service connection for a 
current skin disorder, with medical evidence that this skin 
disorder was due to service.  



The RO's January 2002 notice also informed the veteran that 
VA would attempt to obtain any evidence that he identifies.  
The RO requested that he send VA any information he may have 
pertinent to his claim.  The RO also provided the veteran 
with a toll-free telephone number should he require 
additional information or answers to questions relevant to 
his claim.  There is no report of contact to indicate that 
the veteran called with any question regarding this notice; 
no reply is of record.  

In contrast, and consistent with the duty to assist, the RO 
scheduled the veteran for a VA PTSD examination in March 
2002, and VA outpatient treatment records were requested and 
obtained, and on examination the veteran admitted to only 
occasional mental health treatment every 4 to 6 month-2 or 3 
visits per year.  

Once all of the above was completed, the RO denied the claim 
in an April 2002 rating decision, notice of which was issued 
that same month.  The decision and notice advised the veteran 
of the evidence considered and the reasons and bases for the 
denial of his claim.  Two lay statements were received in 
November 2002, and a second VA PTSD examination was provided 
in January 2003.  

Upon the completion of this development, a decision review 
officer (DRO) reviewed the evidence on appeal and issued a 
supplemental statement of the case in March 2003, which again 
denied the claims on appeal.  The supplemental statement of 
the case advised the veteran of the regulations governing 
entitlement to an increased rating for service-connected PTSD 
and new and material evidence to reopen a claim of service 
connection for a skin disorder, claimed as secondary to Agent 
Orange herbicide.  

The RO's statement of the case and supplemental statement of 
the case included a recitation of 38 C.F.R. § 3.159, with 
reference to the relevant sections of the United States Code, 
as well as specific reference to the results of the March 
2002 VA examination report and medical findings.  

No additional medical evidence was identified or received 
other than arguments of the veteran and his representative 
received in August 2003 and his September Travel Board 
hearing testimony and transcript.  As such, VA has made every 
reasonable effort to identify and obtain all relevant records 
in support of the veteran's claim, and no further 
notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  VCAA requires no additional 
development, and the claim may be decided on the basis of the 
evidence presently of record.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  

In this case, as stated above, the record already contains 
sufficient medical evidence upon which to adjudicate the 
claim on appeal.  Neither the veteran nor his representative 
have identified additionally available medical evidence 
relevant to the claim that has not already been obtained.  As 
such, "[T]he record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby)

Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 6104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  An RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de 
novo adjudication by the Board.  Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable in this case because the veteran's claim was filed 
after August 29, 2001, the effective date of the amendment; 
specifically he filed his claim in November 2001.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).



As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for hypertension if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).




Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).


The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Agent Orange-Herbicides

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).

VA General Counsel has stated that service in a deep-water 
vessel in waters offshore the Republic of Vietnam does not 
constitute service "in the Republic of Vietnam."  See 
VAOPGCPREC 27-97.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes epithelioid sarcoma.  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  


Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R § 3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).


Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  


The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Under this Diagnostic Code, a 30 
percent disability rating is warranted for all psychiatric 
disabilities, to include the veteran's service-connected 
PTSD, when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.


A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

Additionally, the Global Assessment of Functioning (GAF) 
scale reflects the, "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM) 
(4th ed.), p.32.] GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


New & Material Evidence

By rating action of March 1997, the RO denied service 
connection for a skin disorder claimed as secondary to Agent 
Orange exposure.  

The veteran was notified of this decision and of his 
appellate rights later that month.  He did not appeal and the 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

In July 1999 the RO found that new and material evidence had 
not been submitted to reopen a claim of service connection 
for a skin disorder claimed as secondary to Agent Orange 
exposure, on the basis that while recent VA treatment records 
show the diagnoses of various skin disorders, there was no 
medical evidence of a link between any current skin disorder 
and the veteran's prior military service.  

The RO notified the veteran of the July 1999 RO determination 
by letter dated that same month.  No reply is on file: By 
operation of law, the veteran did not initiate an appeal and 
the RO decision became final in July 2000.  38 U.S.C.A. 
§ 4005(c) (1999); 38 C.F.R. §§ 3.104, 19.118, 19.153 (2000); 
see also 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (1999).  

The evidence added to the record since the final July 1999 RO 
decision is not pertinent to the claim of service connection 
for a skin disorder, other than the veteran's sworn testimony 
obtained at his Travel Board hearing in September 2003.  

As to medical evidence received since the July 1999 rating 
decision, the veteran has neither identified nor submitted 
medical evidence of any recent treatment for a skin 
disorder-other than that which was already of record and 
considered at the time of the July 1999 rating decision.  
Such duplicate evidence never represents new and material 
evidence.  Morton v. Principi, 3 Vet. App. 508 (1992).  

At his Travel Board hearing in September 2003, the veteran 
admitted that no physician had ever diagnosed him with 
chloracne or porphyria cutanea tarda.  Even more 
significantly, the veteran admitted that he had received no 
treatment for any skin disorder over the past several years.  
In the absence of any competent evidence of a current skin 
disability, there is no basis for the underlying claim of 
entitlement to service connection for a skin disorder in this 
case.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

The veteran's assertions with regard to treatment of skin 
disorders, variously diagnosed as contact dermatitis 
psoriasiform dermatitis, actinic keratosis and parapsoriasis, 
was already of record and considered at the time of the July 
1999 decision.  His September 2003 testimony merely 
duplicates what he has previously stated in support of a 
previously denied claim, and clearly does not represent new 
and material evidence or information.  Morton v. Principi, 3 
Vet. App. 508 (1992).  With no other evidence of record 
pertinent to the petition, no new and material evidence has 
been submitted to reopen a claim of service connection for a 
skin disorder, claimed as secondary to Agent Orange 
herbicide.  


Increased Evaluation for PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability. The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

In the present case on appeal, the Board initially notes that 
VA treatment records of June 1999 through January 2002 show 
that the veteran does not regularly attend any group or 
individual mental health counseling for his PTSD, but rather, 
visits approximately 3 times a year since 1999.  He does so 
against the repeated advise and counsel of VA mental health 
practitioners.  See VA treatment records of July 14, 2000, 
August 16, 2000, and December 3, 2001, as well as VA 
examination reports dated March 2002 and January 2003.  

Additionally, the veteran has resisted the advise of treating 
physicians regarding his abuse of alcohol.  He has been 
repeatedly advised of his need to limit his alcohol 
consumption and of the availability of VA medical assistance 
in doing this.  See VA outpatient treatment records of June 
9, 1999, December 3, 2001 and VA examination dated in January 
2003.  The salient point is this appeal is that VA examiners 
have identified symptoms of PTSD apart from any alcohol 
abuse, and the symptoms of PTSD warrant no more than the 
present evaluation, as detailed below.  

On VA examinations both in March 2002 and January 2003, the 
veteran's PTSD was manifested by moderate tension and anxiety 
of affect, and a moderately depressed mood.  He denied any 
recent psychiatric hospitalizations, seeking treatment only 
every 4 to 6 months-that is, only 2 or 3 outpatient visits a 
year.  The VA clinical records on file substantiate the very 
limited way in which the veteran has availed himself to 
mental health treatment.  

Additionally, while the veteran was not working at the time 
of the examination in March 2002, on second VA PTSD 
examination of January 2003 and at his September 2003 Travel 
Board, he is shown to be working in his occupational field on 
a full-time basis.  He reported sleep impairment and 
difficulty on VA examinations, he reported forgetting things, 
but he denied any problem with alcohol, claiming that he 
drinks a 12-pack of beer a day to help manage his anxiety.  
On objective examination, however, he had no psychosis, 
delusions, hallucinations or organicity, and the two VA 
mental health examiners found that the veteran's memory was 
good.  

Most significantly, the VA examiner who conducted the January 
2003 examination provided additional detail regarding the 
veteran's PTSD and other non-service-connected problems.  
While the veteran was noted to have vulgar and rough speech, 
the examiner stated that the PTSD symptoms had not grown 
worse.  Rather, it was felt that the veteran's alcohol intake 
might be contributing to this behavior and to any 
deterioration in his mental state.  

To support this conclusion, the examiner noted that the 
veteran is not psychotic, he did not appear to be anxiety 
ridden, and he did not appear to be clinically depressed.  
Rather, the VA examiner found the veteran to be merely 
"angry."  The primary diagnosis was chronic "strong 
alcohol abuse," with PTSD-to the same degree as on prior VA 
examination the year before.  

The above clinical information, along with the veteran's 
Travel Board testimony, shows symptoms of PTSD result in no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily with 
routine behavior, self-care and conversation normal.  The 
above noted medical evidence of record shows that severity of 
PTSD symptomatology meets no more than the criteria for a 30 
percent evaluation under 38 C.F.R. § 4.130.  

While the veteran is objectively shown to experience some 
occupation and social impairment with a decrease in work 
efficiency and periods of inability to perform occupational 
tasks, there is no evidence of record which demonstrates that 
these symptoms are more than occasional or intermittent, and 
the veteran generally functions satisfactorily with routine 
behavior, self-care, and normal conversation.  

The veteran has failed to heed the advice of VA physicians in 
seeking mental health counseling and alcohol rehabilitation.  
Additionally, it must be noted that a July 14, 2000 note 
raises a question as to whether the veteran was compliant 
with his psychiatric medication.  


In the final analysis, assuming all demonstrated psychiatric 
symptoms are the result of service-connected PTSD, the 
veteran still could not be said to meet or more closely 
approximate the criteria for a 50 percent evaluation under 
38 C.F.R. § 4.130.  

That is, the veteran is not shown to have symptoms of, or 
which approximate, a flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment in short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  

The veteran is not shown to have suspiciousness, panic 
attacks (weekly or less often) or mild memory loss (although 
he reports forgetting names and events)-all of which are 
also specifically contemplated by a 30 percent evaluation.  
While some of the medical evidence shows complaints of 
depression and thoughts of suicide without a plan, these 
symptoms alone do not exceed the criteria for a 30 percent 
evaluation.  

The veteran has no impaired judgment and disturbances of 
motivation, and no showing of any speech, thought, or memory 
impairment.  A VA examiner has given the medical opinion that 
the veteran's primary diagnosis is alcohol abuse.  
Accordingly, the Board is of the opinion that the veteran's 
demonstrated clinical picture due to service-connected PTSD 
does not exceed the criteria for a 30 percent evaluation.  

The above result is also contemplated by the 65 GAF score 
obtained on VA psychiatric examination in March 2002, which 
the DSM states reflects no more than some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally indicates that the veteran is functioning pretty 
well-he is holding down a full time job, and has some 
meaningful interpersonal relationships with his family, aside 
from his obvious abuse of alcohol.  

Additionally, while a GAF of 50-56 was obtained on VA 
examination in January 2003, the report clearly shows that 
the examiner was of the medical opinion that any increase in 
severity of mental health symptomatology was not the result 
of service-connected PTSD, but the veteran's continued abuse 
of alcohol and denial of this problem.  

The Board also finds that the evidence of record does not 
suggest such an unusual or exceptional disability picture so 
as to render "impractical" the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321.  Although the 
veteran has a period of unemployment, he is currently 
employed full-time, and he was never objectively shown to be 
unemployed as a result of service-connected PTSD.  Given the 
veteran's clinical history and clinical notations on VA 
examinations in March 2002 and January 2003, his less than 
full cooperation in obtaining appropriate VA mental health 
treatment of PTSD and alcohol abuse, and his own questionable 
compliance with his prescription medications, the Board must 
conclude that the evidence fails to show an unusual or 
exceptional disability picture.  

Frequent periods of psychiatric hospitalization or in marked 
interference with employment is not demonstrated or 
approximated.  Id.  It is undisputed that service-connected 
PTSD has some adverse affect on his employment and 
relationships, but it bears emphasis that the VA's Schedule 
and rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  

"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  Therefore, given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted in this case.  

The Board gives all due consideration to the veteran's 
assertions of greater impairment and his sworn testimony of 
September 2003.  However, while he is competent to provide 
evidence of observable symptoms, he is not competent to 
attribute any symptoms to a given cause, and it is the 
objective clinical findings which are of greater probative 
weight.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
The Board finds that the veteran's assertions of greater 
impairment are less probative than the findings on repeated 
VA psychiatric examinations.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107A; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board finds that there is a fair preponderance 
of the evidence against the claims on appeal, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
chronic acquired variously diagnosed skin disorder, claimed 
as the result of exposure to Agent Orange herbicide, the 
appeal is denied.  

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



